Case 2:20-cv-02874-AB-SK Document 14-3 Filed 03/30/20 Page1of5 Page ID #:191

George M. Lee (SBN 172982)
gml@seilerepstein.com

SEILER EPSTEIN LLP

275 Battery Street, Suite 1600
San Francisco, California 94111
Phone: (415) 979-0500

Fax: (415) 979-0511

John W. Dillon (SBN 296788)
jdillon@gdandb.com

2762 Gateway Road

Carlsbad, California 92009
Phone: (760) 431-9501

Fax: (760) 431-9512

SoS AN Dn BPW NY

—= —
et

Raymond M. DiGuiseppe (SBN 228457)
law.rmd@gmail.com

THE DIGUISEPPE LAW FIrM, P.C.

4320 Southport-Supply Road, Suite 300
Southport, North Carolina 28461

Phone: 910-713-8804

Fax: 910-672-7705

pm het
Nn aA BP WO WN

Attorneys for Plaintiffs

—_ —
ao ns

UNITED STATES DISTRICT COURT

—
\oO

FOR THE CENTRAL DISTRICT OF CALIFORNIA

Ny N
- ©

ADAM BRANDY, et al., Case No. 2:20-cv-02874

NO
NO

Plaintiffs, DELCARATION OF JASON
MONTES IN SUPPORT OF

Vs. PLAINTIFFS’ APPLICATION
FOR TEMPORARY

ae ; RESTRAINING ORDER AND
ALEX VILLANUEVA, in his official ISSUANCE OF PRELIMINARY

capacity as Sheriff of Los Angeles INJUNCTION
County, California, and in his capacity as

No Nw NM NW N
SON Oy CUB WD

 

N
oo

 

aes 3
DECLARATION OF JASON MONTES IN SUPPORT. OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING
ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874

 

 
Case 2

Co OAanN HD Nn FP WW NY

BNW WN Be BF WB BO BO Re emo ope ie ee ee pet
OO SN Geum Ww NH —= OC SG CO YD ADA ROS Ww WN SS ©

al.,

P:20-cv-02874-AB-SK Document 14-3 Filed 03/30/20 Page 2of5 Page ID #:192

the Director of Emergency Operations, et

Defendants.

DECLARATION OF JASON MONTES
I, Jason Montes, declare as follows:
I am an adult resident of the County of Los Angeles, California, the owner
and operator Plaintiff Weyland-Y yutani LLC, d.b.a. Match Grade Gunsmiths
(“Match Grade’) in Cerritos, California, and am personally named as a
plaintiff in the above matter. I have personal knowledge of the facts stated
herein, and if called as a witness, I could competently testify to these facts.
This declaration is executed in support of Plaintiffs’ Application for
Temporary Restraining Order and Issuance of Preliminary Injunction.
I am not prohibited from acquiring or possessing firearms and ammunition
under federal and state law.
Plaintiff Match Grade and I are licensed to sell and transfer firearms and
ammunition to senaprenibited individuals who meet federal and state
requirements for the purchase and transfer of such items.
Plaintiff Match Grade is a Veteran-owned, full-service manufacturer,

retailer, gunsmith, repair facility, and machine shop. It has gunsmiths that

are certified armorers for common firearm manufacturers including Sig

 

 

oie *
DECLARATION OF JASON MONTES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING
ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874

 
Case 2

Oo OAnN DH Wn BP WW NYO

SS NW ON et’ NO BD ORE BO OR ee ee se
oN NHN nH BP WN KSK§ CO O DNATA Nn FBR WN KS CO

:20-Ccv-02874-AB-SK Document 14-3 Filed 03/30/20 Page 30f5 Page ID #:193

Sauer, Smith and Wesson, Springfield Armory, and Glock. Plaintiff Match
Grade “can customize anything you can think of,” and our “master gunsmith
can manufacture custom parts, build custom rifles,” and configure pistols to
customers’ needs.

Plaintiff Match Grade and I are concerned about our own safety, the safety
of our customers, and the safety of the general public, especially in light of
the developing situation involving the spread of COVID-19 and the release
of criminals and inmates.

In order for individuals to comply with California law, they may only acquire
and take possession of firearms and ammunition in a face to face transaction
at a licensed firearm and ammunition vendor. Firearm and ammunition
product manufacturers, retailers, importers, distributors, and shooting ranges
are “Essential Businesses” to us and our customers.

Defendants’ Orders and actions have resulted in firearm and ammunition
stores, like and including me and Plaintiff Match Grade, being shut down.
Such closures damage me, Plaintiff Match Grade, other firearm and
ammunition retailers, our customers, and law-abiding members of the public
who wish to exercise their rights.

Plaintiff Match Grade and I have ceased to conduct sales and transfers of

firearms and ammunition because of Defendants’ laws, policies, orders,

 

 

ae &

DECLARATION OF JASON MONTES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING

ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874

 
Case 4:20-cv-02874-AB-SK Document 14-3 Filed 03/30/20 Page 4of5 Page ID #:194

So AN Dn BW NY

NO NY NY NY NY NY NY N NO KH KH HF FE FF Fe Ee ee eS
oOo vs AD A ff WD KK CO FO OTH na RD YH eK SS

10.

ae

F2.

practices, customs, and enforcement actions, and for fear of liability,
prosecution, and loss of licenses under Defendants’ laws, orders, policies,

practices, customs, and enforcement actions.

Plaintiff Match Grade and I would conduct training and education, perform
Firearms Safety Certificate (“FSC”) testing for and issue FSC certificates to
eligible persons, and sell and transfer arms — including firearms,
ammunition, magazines, and appurtenances — at our licenses premises but
for the reasonable and imminent fear of criminal prosecution, penalties, and
the loss of our licenses under Defendants’ laws, policies, orders, practices,
customs, and enforcement thereof.

Plaintiff Match Grade and I, as well as our customers and individuals who
would be customers, have been and continue to be adversely and directly
harmed because of Defendants’ laws, policies, orders, practices, customs, and
enforcement actions.

As detailed in the Plaintiffs’ First Amended Complaint, Plaintiffs, Plaintiffs’
members and customers, and other similarly situated individuals would
exercise the fundamental human right to acquire, keep, bear, and practice
proficiency training and shooting with arms — including firearms, ammunition,
magazines, and appurtenances — for lawful purposes including self-defense,

and would do so, but for fear of liability and prosecution under Defendants’

 

 

ae &

DECLARATION OF JASON MONTES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING

ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874

 
Case q

© AN HD nA BW NYO

RB Mm N NH NO Wwe Dw Re ee eS RS eS oe Oe eR lle
oN NN BP WN KH COTO DWN DN BR WO NH KH OC

 

:20-Cv-02874-AB-SK Document 14-3 Filed 03/30/20 Page 5of5 Page ID #:195

13.

laws, orders, policies, practices, customs, and enforcement actions.

Accordingly, and for reasons set for in Plaintiffs’ application, I respectfully
ask this Court to: (A) Declare that the operation of firearm and ammunition
product manufacturers, retailers, importers, distributors, and shooting ranges
are “essential” so that firearm and ammunition product manufacturers,
retailers, importers, distributors, and shooting ranges may continue to operate;
(B) Grant Plaintiffs’ application and issue a temporary restraining order and a
preliminary injunction enjoining State and Local Defendants from enforcing
their Orders and enforcement policies, practices, and customs that individually
and/or collectively violate the Second, Fifth, and Fourteenth Amendments, to
restore the status quo ante and so that firearm and ammunition product
manufacturers, retailers, importers, distributors, and shooting ranges may
continue to operate; and, (C) Grant all other and further relief, including
injunctive relief, against Defendants as necessary to effectuate the Court’s

judgment, or as the Court otherwise deems just and equitable.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 30, 2020.

 

ae Jason Méntes

 

= 5 *

DECLARATION OF JASON MONTES IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING

ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874

 
